


Exhibit 10.10


Resolutions of
the Board of Directors of Lands’ End, Inc.
Adopted
November 20, 2014




WHEREAS, the Board of Directors (the “Board”) of Lands’ End, Inc. (the
“Company”) believes that it is desirable and in the best interests of the
Company to recognize the exceptional time requirements, additional
responsibilities performed at the request of the Board and the Company, and the
overall performance of such responsibilities and leadership of the former
Chairman of the Board, Elizabeth Darst Leykum, all in connection with the
Company’s separation from Sears Holdings Corporation, including the transition
of the Company as a publicly traded company independent from Sears Holdings
Corporation;


NOW, THEREFORE, BE IT RESOLVED, that notwithstanding anything to the contrary in
the Company’s Director Compensation Policy, as adopted by the Board on March 14,
2014, as amended on August 22, 2014 (the “Policy”), Elizabeth Darst Leykum shall
receive a one-time cash payment of $100,000 for her service as Chairman of the
Board, which shall be in addition to the compensation she is otherwise entitled
to pursuant to the Policy as a member of the Board; and


FURTHER RESOLVED, that the officers of the Corporation are hereby authorized and
directed to pay or cause to be paid such compensation, in the name and on behalf
of the Corporation.


Additional Actions and Ratification


FURTHER RESOLVED, that any officer of the Company be, and each hereby is,
authorized, directed and empowered to negotiate, execute, acknowledge, seal and
deliver, in the name and on behalf of the Company, and to the extent necessary
or appropriate, under corporate seal and duly attested by its Secretary or any
Assistant Secretary, any and all agreements, instruments and other documents
whatsoever (including any powers of attorney authorizing any person to act on
behalf of the Company), and do any and all other things whatsoever, as is deemed
necessary or appropriate under applicable law or as such officer shall in his or
her absolute and unfettered discretion deem appropriate in connection with any
of the foregoing resolutions and any matters ancillary thereto and/or to carry
out the purposes and intent thereof, with such changes thereto or amendments
thereof as the officer executing the same shall in his or her absolute and
unfettered discretion deem or determine necessary or appropriate and approve,
the execution and delivery thereof to be deemed conclusive evidence of such
approval;


FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, in accordance with the foregoing resolutions, authorized and directed, for
and on behalf of the Company, to take all action and execute all documents and
make such filings pursuant to federal, state, local and foreign laws as any of
them may deem appropriate to effectuate and carry out the purposes of the
foregoing resolutions;
 


FURTHER RESOLVED, that all actions heretofore taken by the Board and any of the
officers, representatives or agents of the Company or any of their affiliates in
connection with any matter referred to in the foregoing resolutions, be, and
each of the same hereby is, ratified, confirmed and approved in all respects as
the act and deed of the Company; and



1

--------------------------------------------------------------------------------




FURTHER RESOLVED, that any resolutions inconsistent with the foregoing or with
any action of any officer pursuant to the foregoing are hereby modified or
rescinded so as to be consistent herewith and therewith.



2